TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2018



                                     NO. 03-17-00762-CV


                              Floor and Design, LLC, Appellant

                                               v.

                              La Frontera Village, L.P., Appellee


        APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
      DISMISSED ON APPELLANT’S MOTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment rendered by the district court on August 18, 2017. Floor and

Design, LLC, have filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Floor and Design, LLC, shall pay all costs relating to this appeal, both in

this Court and in the court below.